COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                           Ventures, LLC

Appellate case number:     01-18-00036-CV

Trial court case number: 2016-50734

Trial court:               127th District Court of Harris County

        Appellants filed a notice of appeal from a summary-judgment order. This court issued an
order in February 2018, noting that the order did not appear to be an appealable final judgment.
The trial court’s order conditionally abated the cause until March 19, 2018, if “substantial
progress” in the location of equipment had occurred by December 18, 2017.
       Appellant responded that the order was a final judgment, or alternatively, if not this court
should abate for entry of a final judgment.
        Appellee has filed a brief, asserting that the summary-judgment order is not a final
judgment. Appellee asks that the appeal be dismissed for lack of jurisdiction or abated for entry
of a final judgment.
        This appeal is abated and remanded to the trial court to permit the trial court to render a
final judgment, disposing of all claims and parties in the underlying suit. A supplemental clerk’s
record containing any final judgment or order shall be filed within 30 days of the date of this
order. If a supplemental clerk’s record is not filed with this court within 30 days of the date of
this order, appellants shall notify this court of the status of the proceedings. See TEX. R. APP.
P. 44.3 (“A court of appeals must not . . . dismiss an appeal for formal defects or irregularities in
appellate procedure without allowing a reasonable time to correct or amend the defects or
irregularities.”).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: June 21, 2018